Title: From George Washington to Jonathan Boucher, 2 January 1771
From: Washington, George
To: Boucher, Jonathan



Dear Sir
Mount Vernon Jan. 2st 1771

Jack’s return has been delayd, as well from a belief that you might not be well settled, or from a desire of gratifying him in his favourite amusement of Hunting, these Holliday’s—He returns now he says, with a determination of applying close to his Studies; and I confide entirely in your promise of making him do so, as time slips of a pace, and other Idea’s & pursuits, will soon render it more difficult to keep him confind to them, than at present. In respect to the kinds, & manner of his Studying,

I leave it wholely to your better judgment—had he begun, or rather pursued his Study of the Greek Language, I should have thought it no bad acquisition; but whether to acquire this now, he may not forego some more useful branches of learning, is a matter worthy of consideration—To be acquainted with the French Tongue, is become a part of polite Education; and to a Man who has an⟨y idea⟩ of mixing in a large Circle, absolute⟨ly necessary. With⟩out Arithmetick, the common ⟨affairs of⟩ life are not to be managed ⟨with success. The study of Geo⟩metry, and the Math⟨ematics (with due regard to the br⟩anches of it) is equall⟨y advantageous. The principles⟩ of Philosophy, Moral, Natural, &ca I should think a very desirable knowledge for a Gentleman; but as I said before, I leave the whole to your direction; with this earnest request that, in whatever kind of Study you think proper to engage him, he may be kept diligently to it, for he really has no time to loose.
The shortness of the distance between this and your present habitation will, I hope, give us the pleasure of seeing you and Miss Boucher often at Mount Vernon; in this hope Mrs Washington also rests, and with her Compliments and wishes, joind with mine for the return of many happy, & prosperous years to you, I remain with great sincerety Dr Sir Yr Most Obedt Hble Servt

Go: Washington

